Citation Nr: 0030897	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Vetearns Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
for service connection for the cause of the veteran's death.  
This claim was previously before the Board in August 1999 at 
which time it was remanded to the RO for additional 
evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in March 1997, at age 72, due to 
congestive heart failure, chronic renal insufficiency and 
hypokalemia.

3.  At the time of death, service connection was in effect 
for anxiety reaction which had been evaluated as 100 percent 
disabling since February 1994.

4.  The service-connected psychiatric disability contributed 
substantially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(2000).  


CONCLUSION OF LAW

A service-connected disability contributed substantially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death, alleging, in essence, that his death was due 
to his service-connected psychiatric disability.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In June 1947 the RO granted service connection for anxiety 
and assigned a 50 percent evaluation.  This evaluation was 
reduced to 30 percent in July 1956 and 10 percent in 1958.  
In December 1993 the RO granted the veteran special monthly 
pension on account of being housebound or in need of regular 
aid and attendance.  In February 1982 the RO increased the 
veteran's evaluation for anxiety reaction to 50 percent 
effective in 1981, and 100 percent effective in December 
1994.  

Pursuant to a Board remand in August 1999, the RO requested 
additional evidence with respect to this claim.  Such 
requested evidence included additional VA medical records, 
the veteran's terminal hospitalization records from 
Spartanburg Regional Medical Center, private medical records, 
and an addendum opinion from a private physician, Dr. 
Hellams, who in March 1997 related the veteran's service-
connected anxiety disorder to his death.  Unfortunately, no 
additional records were received pursuant to the RO's 
request, with the exception of VA treatment records from a VA 
medical center in Asheville, North Carolina.  However, these 
additional VA records are not applicable to the issue at 
hand.  In regard to the veteran's terminal records, a letter 
was sent by the RO to Spartanburg Regional Medical Center 
requesting the veteran's treatment records.  The letter was 
returned as undeliverable in January 2000.  The RO then 
obtained the correct address of this medical facility and 
remailed the letter in January 2000.  The RO did not 
thereafter receive a response to this letter, nor was the 
letter returned to the RO as undeliverable. 

Thus, the only medical evidence of record addressing the 
issue of whether the veteran's service-connected psychiatric 
disability contributed substantially or materially to the 
cause of his death is Dr. Hellams' March 1997 letter.  In 
this letter, Dr. Hellams listed 11 chronic illnesses that the 
veteran had and opined that these illnesses "led directly 
and/or indirectly to [the veteran's] death."  Anxiety is one 
of the illnesses listed.  Dr. Hellams also opined that these 
chronic illnesses, to include coronary artery disease and 
renal failure, were brought on or exacerbated because of the 
veteran's service-connected anxiety.  And, as the veteran's 
Certificate of Death shows, the immediate causes of death 
were congestive heart failure and chronic renal 
insufficiency.  See 38 C.F.R. § 3.312(c)(3).  

In sum, Dr. Hellams' opinion, when coupled with the veteran's 
lengthy history of psychiatric disability (which was 
especially pronounced in the years immediately preceding his 
death), and the absence of any contradictory medical 
evidence, constitutes evidence favorable to the veteran's 
claim for service connection for the cause of the veteran's 
death.  Accordingly, the Board finds that the veteran's 
service-connected anxiety reaction contributed substantially 
to his death from congestive heart failure and chronic renal 
insufficiency by materially hastening death.


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

